Title: Thomas Jefferson to Ambrose Maréchal, 15 February 1818
From: Jefferson, Thomas
To: Maréchal, Ambrose


                    
                        Reverend Sir
                        Monticello
Feb. 15. 18.
                    
                    I am indebted to you for your letter of Jan. 28. and the information you are so kind as to give me from his Eminence the Cardinal Dugnani. my residence at Paris while he was there as Nuncio from the Pope, procured me the benefit of his acquaintance, and taught me to value his pure and sincere heart, his correct & dignified deportment and a most amiable modesty, rare endowments in his high station. I have thought it a duty, & it is equally a pleasure to present myself to him in a particular letter, which through the office of the Secretary of state, I inclose to our Minister Plenipotentiary at Paris, who, with the Nuncio now resident there will, I presume, ensure it’s safe conveyance.
                    Had any circumstance of business or curiosity given effect to the Cardinal’s wish, I should have recieved the honor of your visit at Monticello with great gratification and been happy to deliver to you in person, as I now do in writing the assurances of my high respect & consideration.
                    
                        Th: Jefferson
                    
                